McCALEB, Justice
(dissenting).
I adhere to the views expressed in the minority opinions in State v. Mack, 224 La. 886, 71 So.2d 315 and State v. Hubbard, 228 La. 155, 81 So.2d 844.
In the Mack case, a majority of the Court found that Act 368 of 1952 did not accomplish the change, which was definitely indicated by the Legislature in its amendment of R.S. 14:74, because Article 242 of the Civil Code provided that an illegitimate child could not sue for alimony unless his parentage had been established by civil judgment or acknowledgment. In the Hubbard case, the majority went a step further, holding that the Juvenile Courts were without jurisdiction in non-support cases involving illegitimate children, despite Act 298 of 1954 which was enacted to overcome the judicial objections stated in State v. Mack, because those courts were without jurisdiction until the parent’s obligation of support has first been established in the civil courts.
Since these pronouncements do not declare R.S. 14:74 and R.S. 14:74.1 unconstitutional, I shall continue to express my unwillingness to subscribe to them when occasion arises, as they constitute, in my opinion, an unauthorized judicial refusal to enforce the plainly expressed legislative will.
The case at bar goes even a step further, in my humble estimation, for it holds that there is no criminal responsibility on the part of a father for the support of his natural child whom he has solemnly acknowledged to be his child by the registration of its birth, Article 242 of the Civil Code, which was relied on in the prevailing opinion in State v. Mack, does not assist the majority ruling in this case for that Article declares that the illegitimate child has the right to sue for alimony when he has been declared to be the child of the parent by judgment duly pronounced, or when he has been legally acknowledged by the parent from whom he claims alimony.
Article 203 of the Code (quoted in the majority opinion) provides in no uncertain terms that an illegitimate may be legally acknowledged, either by declaration before a Notary Public in the presence of two witnesses or by registration of the birth or baptism of such child.1 This latter method of acknowledgment has always been considered on an equal footing with a declaration before a Notary Public or judgment of court. Ripoll v. Morina, 12 Rob. 552. Compare Perkins v. Brownell-Drews Lumber Co., 147 La. 337, 84 So. 894.
Although the opinion in State v. Hubbard is unquestionably far reaching, I cannot believe at this writing that it was ever the *296intention of the Court to bar prosecutions for non-support of natural children by parents, who had duly acknowledged them in accordance with the provisions of Article 203 of the Civil Code.
I respectfully dissent.

. I note that the majority apparently express the view that the birth certificate, which was shown to be signed in the handwriting of the defendant, was inadmissible in evidence in view of the exception set forth in R.S. 40:159 to the effect that the data contained in the certificate is not prima facie evidence against the alleged father in a civil or criminal proceeding where the father has not become the husband of the mother of the child.
Clearly, the majority have misconstrued the provisions of R.S. 40:159. That statute declares that an original birth certificate is prima facie evidence of the facts therein stated when there has been a legal marriage. However, when the issue of paternity is being contested and there has been no marriage, as in this case, the statute declares that “the data pertaining to the father of the child (contained in the certificate) are not such evidence” i. e. — prima facie evidence. It does not attempt to regulate the admissibility of the certificate in evidence when properly identified; it merely provides for the effect to be given the documentary evidence as proof of the recitals therein contained.